Appeal by permission of this court from an order of the Appellate Term affirming a final order of the Municipal Court of the City of New York, Borough of Brooklyn, Eighth District. The final order of the Municipal Court dismissed upon the merits appellant’s petition in a summary proceeding to recover possession of an apartment occupied by respondent in appellant’s building. The respondent removed a sink and stove from his apartment and placed them intact in the basement; he then had his own sink and stove installed. Appellant brought the proceeding on the ground that such action on the part of the respondent “without the Landlord’s or agent's consent in writing” was in violation of a covenant of the lease. There was evidence at the trial that the appellant had orally consented. Order unanimously affirmed, with costs. In our opinion, the substitution of the sink and stove under the circumstances disclosed by this record did not, in any event, constitute an alteration within the meaning of the lease. Present — Nolan, P. J., Beldock, Ughetta and Kleinfeld, JJ.